By the Court.
Railroad cars are, for the purposes of attachment, personal property. Our statutes clearly treat them as such, and provide a special mode of attaching them. Pub. *133Sts. e. 161, §§ 38, 39. In the case at bar, the attachment by the plaintiff was made in exact compliance with the Pub. Sts. c. 161, § 69; and the Superior Court rightly ruled that it was a valid attachment.

Exceptions overruled.

Memorandum.
On the thirteenth day of October, 1885, the Honorable William Sewall Gardner, one of the Justices of the Superior Court, was appointed a Justice of this Court, in place of Mr. Justice Colburn deceased, and took his seat upon the bench on the twentieth day of the same month, at the term of the court then held at Plymouth in the county of Plymouth.